Leon Ehrlich, Deputy Attorney, and Thomas D. McBride, Attorney General,
You have requested an interpretation of section 204(a) and (6) of the Act of November 30, 1955, P. L. 756, 52 PS §2204(a) and (5). Specifically you have inquired:
1. Under section 204(a) of the Pennsylvania Gas Operations, Well-Drilling Petroleum and Coal Mining Act of 1955, must both the casing and the liner, whether or not the latter is run as a separate string of pipe, be cemented unless an alternate method of protecting the coal seam is approved pursuant to an application filed under section 207 of the act?
2. Is the same thing true under section 204(5) where two or more coal seams are involved?
3. Section 204 (a) and exhibit “A” approved thereunder by the Oil and Gas Division, show that the hole shall be drilled at least 30 feet below the coal seam and then cemented to a height of 20 feet, etc. Is it a proper interpretation of this section to say that it permits such 20 feet of cementing 650 feet below the coal seam, instead of within a reasonable distance of the 30 feet mentioned in the law?
*600The term “casing” is defined in section 102(13) of the act as a string or strings of pipe commonly placed in wells drilled for natural gas or petroleum.” Though the term “liner” is not defined in the act, I understand that in the industry it has an accepted meaning: “An additional string or strings of pipe enclosing the casing”.
The two sections of the act in question read as follows:
“Section 204(a) : “When a well is drilled through a coal seam in a location from which the coal has been removed, the hole shall be drilled at least thirty feet below the coal seam and of a sufficient size to permit the placing of a steel pipe liner not less than ten inches in diameter and of at least one-quarter inch wall thickness. The liner shall extend from a point not less than twenty-five feet below the coal seam to a point not less than twenty-five feet above it. The bottom end of the liner shall be fastened and sealed to the casing and the casing shall be centrally located within the liner. The annular space between said casing and liner shall be filled with aquagel, cement or such other equally nonporous material as the division may approve pursuant to an application filed under section 207. The casing shall be raised at least ten feet off the bottom of the hole and cement shall be placed in the well through the casing to a depth of at least twenty feet. After the cement has been placed, the casing shall be lowered to the bottom of the hole. In each case, where cement is used to set such liners or casing strings, sufficient time shall be allowed for the proper setting of the cement before drilling is resumed. The casing string shall be equipped with either an approved packer or casing shoe. A liner may be run and cemented as a separate string of pipe or such alternate method of protecting the coal seam may be employed as the di*601vision may approve pursuant to an application filed under section 207. Such representative of the division as the deputy secretary shall have designated and the coal operator shall be given at least seventy-two hours notice by the well operator when the work described above is to be done.”
Section (6) : “When a well is drilled through two or more coal seams in a location from which the coal has been removed, such liner shall extend not less than twenty-five feet below the lowest seam penetrated and shall extend to a point not less than twenty-five feet above the highest such seam. In such multiple coal seams in a location from which the coal has been removed, the liner may be run and cemented as a separate string of pipe or such alternate method of protecting the coal seams may be employed as the division may approve pursuant to an application filed under section 207. Such representative of the division as the deputy secretary shall have designated and the coal operator shall be given at least seventy-two hours notice by the well operator when the casing is to be cemented through the coal seam.”
On the subject of fastening, sealing and cementing, the wording of section 204 (a) requires only that “The bottom end of the liner shall be fastened and sealed to the casing. . . .”, that “The annular space between said casing and liner shall be filled with aquagel, cement or such .other equally nonporous material as the division may approve . . .”, that “The casing shall be raised at least ten feet off the bottom of the hole and cement shall be placed in the well through the casing to a depth of at least twenty feet” and that “A liner may be run and cemented as a separate string of pipe. . . .”
Therefore, in response to your first inquiry, be advised that cementing is not required for both casing and liner, unless the liner is run as a separate string *602of pipe. All that is required is that the bottom end of the liner be fastened and sealed to the casing; the manner of fasténing and sealing them is not specified. The annular space between the casing and liner must be filled but the filling may be of cement or aquagel or other approved nonporous material. The only point at which cement is required is in the well, to set the casing and when the liner is run as a separate string of pipe.
As to the second question, the only pertinent wording contained in section 204 (6) provides that “. . . the liner may be run and cemented as a separate string of pipe . . .” It would appear, therefore, that this section adds nothing to the cementing, fastening provisions set out in section 204(a). That the two sections must be read together is clear; that the provisions governing the drilling through one coal seam apply equally to the drilling through two or more coal seams is inescapable from the reading of the sections, for section 204(6) seems merely to be a continuation of section 204 (a), dealing with a slightly different situation. For example, in the first sentence of section 204(6), the wording “such liner” appears, obviously referring to the provisions of section 204 (a). Further, it would hardly be logical to assume that precaution provided in dealing with a situation where drilling passes through only one coal seam would be relaxed in the more dangerous situation where two coal seams are pierced. The Statutory Construction Act in such case as is posed here provides:
“The object of all interpretation and construction of laws is to ascertain and effectuate the intention of the Legislature. Every law shall be construed, if possible, to give effect to all its provisions.
“When the words of a law are clear and free from all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit.
*603“When the words of a law are not explicit, the intention of the Legislature may be ascertained by considering, among other matters ... (3) the mischief to be remedied; (4) the object to be attained; . . . (6) the consequences of a particular interpretation; . . Statutory Construction Act of May 28, 1937, P. L. 1019,1023,1024, sec. 51, 46 PS §551.
Therefore, the response to your second question is the same as that for your first query.
Regarding your third question, there is no requirement that the cementing be within a reasonable distance of the 30 feet referred to in the act. All that is required, as you point out, is that the hole must be drilled at least 30 feet below the coal seam and then cemented to a height of 20 feet; there is no other restriction distance-wise in this particular matter. There is nothing in this procedure that is contrary to the wording or the primary purpose of the act, safety of personnel and facilities, since you inform me that the procedure in question is safe and will not result in the creation of a dangerous situation. We are therefore of the opinion and you are accordingly advised in this last matter, that the act permits the 20 feet of cementing 650 feet below the coal seam.